Case 20-20761-CMB        Doc 43    Filed 07/01/20 Entered 07/01/20 11:11:07    Desc Main
                                  Document      Page 1 of 1



                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

CATHY A. YURKOVICH,                                    Bankruptcy No. 20-20761-CMB

               Debtor,                                 Chapter 13

CATHY A. YURKOVICH,                                    Document No.       41

               Movant,
         vs.

NO RESPONDENTS.

                                    ORDER OF COURT

         It is hereby ORDERED, ADJUDGED and DECREED that the time in which the

Debtor is to file her Amended Chapter 13 Plan is enlarged by a period of 120 days, until

October 28, 2020.




         7/1/2020
Date: ____________                    _________________________________
                                      Carlota M
                                              M. Bohm
                                      Chief United States Bankruptcy Court Judge


               FILED
               7/1/20 10:38 am
               CLERK
               U.S. BANKRUPTCY
               COURT - :'3$
